DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,2,4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

A lamp radiator, comprising a base and a plurality of radiating fins fixed on the base; wherein the base comprises a mounting surface and a radiating surface opposite to the mounting surface, and the plurality of radiating fins are arranged on the radiating surface at intervals; the mounting surface comprises a first mounting surface and a second mounting surface, an included angle is defined between the first mounting surface and the second mounting surface, and a direction of the included angle towards the radiating fins; wherein the base defines a number of radiating vents, the radiating vents are located at a junction between the first mounting surface and the second mounting surface, and penetrate along a thickness direction of the base.

A lamp, comprising a radiator and a circuit board group fixed on the radiator, and the radiator comprising a base and a plurality of radiating fins fixed on the base; wherein the base comprises a mounting surface and a radiating surface opposite to the mounting surface, and the plurality of radiating fins are arranged on the radiating surface at intervals; the mounting surface comprises a first mounting surface and a second mounting surface, an included angle is defined between the first mounting surface and the second mounting surface and a direction of the included angle towards the radiating fins, wherein the base defines a number of radiating vents, the radiating vents are located at a junction between the first mounting surface and the second mounting surface, and penetrate along a thickness direction of the base; the circuit board group comprises a first circuit board and a second circuit board respectively provided with LED modules, the first circuit board is arranged on the first mounting surface, and the second circuit board is arranged on the second mounting surface.

A lamp assembly, comprising a lamp driver, a lamp, a first connecting member, and a second connecting member, the lamp comprising a radiator and a circuit board group fixed on the radiator, and the radiator comprising a base and a plurality of radiating fins fixed on the base; wherein the base comprises a mounting surface and a radiating surface opposite to the mounting surface, and the plurality of radiating fins are arranged on the radiating surface at intervals; the mounting surface comprises a first mounting surface and a second mounting surface, an included angle is defined between the first mounting surface and the second mounting surface, and a direction of the included angle towards the radiating fins, the circuit board group comprises a first circuit board and a second circuit board respectively provided with LED modules, the first circuit board is arranged on the first mounting surface, and the second circuit board is arranged on the second mounting surface; the first connecting member is configured to electrically connect the lamp driver and the first circuit board, and the second connecting member is configured to electrically connect the lamp driver and the second circuit board.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cn 101545594 discloses ventilation slots along the substrate 231.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875